Filed 1/7/16 P. v. Salguero CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062563

v.                                                                       (Super.Ct.No. SWF1202846)

JORGE ARMANDO HERRERA                                                    OPINION
SALGUERO,

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Michael J. Rushton,

Judge. Affirmed.

         Patricia L. Brisbois, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Jorge Salguero is serving eight years plus 50 years to life after a jury

convicted him of charges resulting from the sexual abuse of his girlfriend’s six-year-old

daughter. We affirm the judgment.



                                                             1
                                  FACTS AND PROCEDURE

        Jane Doe first reported to a babysitter in 2010, when she was about five years old,

that defendant had abused her. The subject came up when Jane Doe was watching the

babysitter change a little boy’s diaper. Jane Doe commented that defendant’s penis was

like the boy’s except bigger and white stuff came out of it, and described a specific

incident of abuse. The babysitter told Jane Doe’s mother. The mother made defendant

leave her home for about a month, but then let him come back. When defendant returned

to the home, he told the babysitter that he did not know why he had abused Jane Doe and

promised never to do it again.

        In 2012, when she was seven years old, Jane Doe reported additional instances of

abuse to her father, who then called police. During a forensic interview, Jane Doe

described three specific instances that took place when she was six years old. This

interview was played for the jury.

        On May 1, 2013, the People filed an information charging defendant with one

count of committing a lewd act against a child (Pen. Code § 288, subd. (a)) and two

counts of unlawful sexual intercourse with a child under age 10 (Pen. Code § 288.7, subd.

(a)).

        The first trial ended in a mistrial on June 17, 2014, when the babysitter, a witness

for the prosecution, testified unexpectedly that defendant had made an admission to her

while apologizing for abusing the child. At the end of the second trial, the jury convicted

defendant on October 29, 2014, on all counts.




                                              2
       On December 12, 2014, the court sentenced defendant to the upper term of eight

years for the lewd act and consecutive terms of 25 years to life for each of the other two

counts, for a total sentence of eight years plus 50 years to life.

       This appeal followed.

                                         DISCUSSION

       This court appointed counsel to represent defendant on appeal. Counsel has filed a

brief under the authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders v.

California (1967) 386 U.S. 738, setting forth a statement of the case and identifying a

potential arguable issue. Defendant was offered an opportunity to file a personal

supplemental brief, which he has not done.

       Under People v. Kelly (2006) 40 Cal. 4th 106, we have conducted an independent

review of the record and find no arguable issues.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                     RAMIREZ
                                                                                          P. J.


We concur:

KING
                           J.

CODRINGTON
                           J.




                                               3